Case: 1:18-cv-00864 Document #: 797 Filed: 10/22/19 Page 1 of 3 PagelD #:30828

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

In re Dealer Management Systems Antitrust
Litigation, MDL 2817

 

This document relates
to: ALL ACTIONS

 

 

No. 1:18-CV-864
Hon. Robert M. Dow, Jr.

Magistrate Judge Jeffrey T. Gilbert

STIPULATED ORDER REGARDING BRIEFING SCHEDULE AND PAGE LIMITS
FOR DEFENDANTS’ MOTION TO BAR NEW “INITIAL CONSPIRACY” THEORY

Reserving all rights, the parties have stipulated to the following proposed briefing schedule

and page limits regarding Defendants’ Motion to Bar Plaintiffs’ New “Initial Conspiracy” Theory

(Dkt. 773) (“the Motion”).

IT IS HEREBY ORDERED that:

e Plaintiffs shall be allowed to file two briefs of up to 15 pages each (for a total of 30

pages), in response to the Motion which shall be filed on November 12, 2019.

e Defendants shall file their reply briefs in support of the Motion on November 26,

2019.

° Defendants’ Motion for Leave to File Jnstanter a Brief in Excess of Fifteen Pages

(Dkt. 774), is hereby granted.

All other deadlines not listed above shall remain unaffected.
Case: 1:18-cv-00864 Document #: 797 Filed: 10/22/19 Page 2 of 3 PagelD #:30828

STIPULATED AND AGREED:

/s/ Derek T. Ho

Derek T. Ho

Michael N. Nemelka

KELLOGG, HANSEN, TODD,
FIGEL & FREDERICK, PLLC
1615 M Street, N.W., Suite 400
(202) 326-7900

Washington, D.C. 20036
dho@kellogghansen.com
mnemelka@kellogghansen.com

Counsel for Authenticom, Inc.; Loop, LLC,
d/b/a AutoLoop on behalf of itself and all oth-
ers similarly situated; and Motor Vehicle
Software Corp.

/s/ Britt M. Miller

Britt M. Miller

Matthew D. Provance

MAYER BROWN LLP

71 South Wacker Drive
Chicago, IL 60606

(312) 782-0600
bmiller@mayerbrown.com
mprovance@mayerbrown.com

Mark W. Ryan

MAYER BROWN LLP
1999 K Street NW
Washington, DC 20006
(202) 263-3000
mryan@mayerbrown.com

Counsel for Defendant CDK Global, LLC

/s/ Peggy J. Wedgworth

Peggy J. Wedgworth

Elizabeth McKenna

MILBERG PHILLIPS GROSSMAN LLP
One Pennsylvania Plaza, 19" Floor
New York, NY 10119

(212) 594-5300
pwedgworth@milberg.com
emckenna@milberg.com

Interim Lead Counsel for the Dealership
Plaintiffs

/s/ Aundrea K. Gulley

Aundrea K. Gulley

Brian T. Ross

GIBBS & BRUNS LLP

1100 Louisiana Street, Suite 5300
Houston, TX 77002

(713) 751-5258
agulley@gibbsbruns.com
bross@gibbsbruns.com

Michael P.A. Cohen

SHEPPARD MULLIN RICHTER & HAMPTON, LLP
2099 Pennsylvania Ave., NW, Suite 100
Washington, DC 20006

(202) 747-1900

mcohen@sheppardmullin.com

Counsel for Defendant The Reynolds and Reyn-
olds Company
a
cot

Case: 1:18-cv-00864 Document #: 797 Filed: 10/22/19 Page 3 of 3 PagelD #:30828

SO ORDERED:

DATED: Obhhun?#s019 NoEA

Hon. Robert M. Dow Jr
UNITED STA DISTRICT COURT JUDGE

 
